           Case 1:18-cv-02929-RBW Document 91 Filed 05/19/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,             )
                                    )
               Plaintiffs,          )
                                    )
       v.                           )
                                    )                  Case No. 18-cv-2929 (RBW)
XAVIER BECERRA, in his official     )
capacity as Secretary of Health and )
Human Services,                     )
                                    )
               Defendant.           )
____________________________________)

                  DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION
                  FOR AN IN-PERSON CLASS CERTIFICATION HEARING

          On January 29, 2021, this Court ordered “that the parties shall appear . . . for a status

conference on June 7, 2021,” to be held “via teleconference.” ECF No. 78 at 2. The district court

was then, and at the time of this filing remains, in Phase Two of its Continuity of Operations Plan,

under which teleconferencing “should continue to be used to the greatest extent possible.” See

Continuity of Operations Plan for COVID-19 at 15 (updated Mar. 4, 2021). On April 2, 2021,

Chief Judge Howell emphasized that “remote proceedings in . . . civil matters are encouraged to

continue.” COVID-19 Standing Order 21-20 at 3.1 However, “[t]he presiding Judge may grant a

request from a party to hold a court proceeding in person if the presiding Judge agrees that an in-

person appearance by a party is necessary.” Continuity of Operations Plan for COVID-19, App’x

7 at 1.

          The Secretary does not believe that it is necessary to hold the June 7 status conference in

person. Plaintiffs agree that it would be appropriate to hold a status conference by telephone. Yet



1
  Both of these orders are available at: https://www.dcd.uscourts.gov/coronavirus-covid-19-
response-information-and-announcements.


                                                   1
         Case 1:18-cv-02929-RBW Document 91 Filed 05/19/21 Page 2 of 2




plaintiffs either perceive some ambiguity in the Court’s order setting a status conference, or else

wish to request a hearing on their motion for class certification.

       The Secretary takes no position on whether the Court should hold a hearing on plaintiffs’

pending motion for class certification. The chief issue disputed on that motion is a pure question

of law: whether, when assessing the numerosity of the proposed class, this Court must (or may)

consider the fact that it consists almost entirely of individuals with claims that are unexhausted,

time-barred, or short of the jurisdictional amount in controversy. The Secretary does not believe

that it is necessary for a hearing on such issues to be conducted in person, should the Court choose

to hold a hearing.



Dated: May 19, 2021                                   Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      MICHELLE BENNETT
                                                      Assistant Director, Federal Programs Branch

                                                      /s/ James Bickford
                                                      JAMES BICKFORD
                                                      Trial Attorney (N.Y. Bar No. 5163498)
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street, NW
                                                      Washington, DC 20530
                                                      James.Bickford@usdoj.gov
                                                      Telephone: (202) 305-7632
                                                      Facsimile: (202) 616-8470

                                                      Counsel for Defendant




                                                  2
